Citation Nr: 0715927	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-20 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased evaluation for coronary artery 
disease, status post coronary artery bypass graft (CABG) 
times six, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from August 1972 to May 1993.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken in May 2003 by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for 
respiratory and/or other disabilities secondary to service-
connected heart disability have not been perfected as part of 
the current appeal.  

Similarly, although hypertension or hypertensive 
cardiovascular disease may have been diagnosed in the past 
and is now said to be under control although continuing to be 
diagnosed, service connection has not been specifically 
addressed for that as a separate disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Clinical findings in December 2000 showed complaints of 
shortness of breath (SOB) and X-ray signs of borderline or 
mild cardiomegaly.  Other evaluative tests in December 2000 
confirmed positive ischemia on nuclear imaging.

On VA examination in March 2001, the veteran's history of 
surgical procedures was recorded.  Since his bypasse 
operations, he had experienced episodes of angina and 
clinical findings at his private caregiver's facility, to 
include apical hypokinesis and reversible inferior wall 
defect consistent with ischemia.  Repeated cardiac 
catheterizations had shown that one of his grafts had closed.  
The examiner opined that his metabolic equivalents (METs) 
level was estimated to be 5-7.


In 2002, clinical findings from J.A.M., M.D., reflected 
shortness of breath (SOB) and wheezing.  It was unclear 
whether the SOB was due to heart or respiratory problems.  
Dr. M suggested that additional cardiac studies be undertaken 
to determine the source of the veteran's left arm and chest 
pain and possible increased pulmonary vascular congestion.  
Other evaluative reports also showed complaints of chest pain 
and SOB.

Clinical findings including echocardiography from September 
2002 showed mild bi-atrial enlargement; moderate right 
ventricular enlargement; left ventricular ejection fraction 
of 55-60%; septal wall motion abnormalities; and trace to 
mild mitral regurgitation.  A summary by C.N.I., M.D., in 
September 2002, in pertinent part, was that he had ejection 
fraction of 63%.  

A consultative report from J.G.C., M.D., a private physician, 
to H.M., M.D., dated in November 2002, noted that the veteran 
had had dyspnea on exercise that had improved markedly with 
the use of Advair.  He had had brief episodes of left arm 
discomfort with exertion but no such episodes at rest and no 
classic angina.  Medications included Atenolol, ASA, 
Protonix, Zyrtec, Advair inhaler, Zocor, Atacand, and 
Albutrol.  

Dr. C had undertaken a Cardiolite scan wherein the veteran 
had exercised a total of 7 minutes and 30 seconds on Bruce 
protocol, achieving an adequate double product.  His stress 
test was equivocal for ischemia by EKG.  He had some mild 
chest discomfort at peak exertion rapidly returning to 
normal.  Cardiolite imagining showed reversible inferior wall 
profusion near the apex as well as small anterior defect 
which was also reversible near the apex, consistent with 
ischemia.

The veteran has pointed out in his current claim that the 
testing by cardiovascular specialists, as reported above, and 
the echocardiogram findings showing upper right heart chamber 
enlargement and lower left chamber muscle damage had not 
previously been demonstrated before the above cited findings.

On VA examination in Dallas in April 2003, the veteran 
reported having been seen by a pulmonologist who had told him 
that he had SOB which might be caused by his heart disorder.  
He had chest pain when he walked (and he walked about a mile 
a day for cardiac exercise); and dizziness when he leaned 
over.  Medications were listed.  The examiner felt that the 
chest pain might be due in part to mechanical chest wall pain 
secondary to cardiac surgery or some due to his esophageal 
stricture.  He exercised to a maximum of 7.8 METs.

Private treatment records dated in March 2005 were submitted 
without waiver of initial RO review; however, the veteran's 
representative submitted a waiver in April 2007.  Those 
records show additional Cardiolite tests confirming ejection 
fraction of 56%.  MET's score was 10.1.  He had mildly 
abnormal myocardial perfusion with small size reversible 
defects in the antero-apical wall.  

The veteran has argued that the findings by the most recent 
evaluators of record have shown deterioration not improvement 
in his heart condition.  He argues that medications have been 
instituted which have been effective in slowing the decline 
somewhat, but that these medications do not reflect sustained 
improvement but merely treatment.

Repeated rating actions  by the VARO have indicated that the 
veteran was (and had long been) scheduled for VA examination 
in May 2005.  However, the report of such an examination or, 
in fact, any VA evaluations since April 2003, are not of 
record.

The veteran has argued that his cardiac condition is anything 
but classic or usual, and that this had been borne out by 
both VA and private evaluations over the past years; and in 
that sense, he should not be evaluated under the strict 
criteria by which he has been assigned the current 30 percent 
rating.

The VARO has been rating the veteran under Diagnostic Code 
(DC) 7017, for coronary bypass surgery, with workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, a rating of 100 percent is 
warranted.  When there is more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a 60 rating is assignable.  When there is a workload 
of greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent rating is warranted. 

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

And, while he indicates that his situation is unusual and is 
not appropriately rated under the criteria assigned at 
present, if the veteran were not rated under DC 7107, it is 
unclear what might be an alternative and perhaps more 
accurately reflective evaluative diagnostic code, and this 
has not been addressed by medical specialists.

Based upon the evidence of record, the Board finds that 
additional development and more up-to-date clinical 
information and assessments could be of benefit in this case. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant 
has the right to 
submit additional 
evidence and 
argument on the 
matter or matters 
the Board has 
remanded.  
Kutscherousky v. 
West, 12 Vet. App. 
369 (1999).  If he 
has additional 
private evaluative 
or clinical reports 
since March 2005, he 
should provide them, 
and the VA should 
assist to the extent 
possible in that 
effort.

2.  VA examination 
and outpatient 
treatment reports 
since the VA 
examination in April 
2003 should be 
attached to the 
claims file, 
including but not 
limited to a VA 
examination 
scheduled for May 
2005 and any VA 
evaluations since.

3.  After 
acquisition of as 
much of the evidence 
identified in 
paragraph 1, above, 
as possible, the 
veteran should be 
given a 
comprehensive VA 
cardiovascular 
examination to 
determine the exact 
nature and extent of 
all current symptoms 
attributable to his 
service-connected 
cardiovascular 
disability.  The 
veteran's claims 
file must be made 
available for review 
in conjunction with 
this examination, 
and the examiner 
must indicate that 
review of the claims 
file and medical 
evidence was 
accomplished. 

a.  All 
necessary 
testing 
should be 
performed, 
keeping in 
mind that 
certain 
specialized 
testing may 
have been 
done at 
private 
facilities 
or in post-
April 2003 
VA 
evaluations
; if so, 
the 
examiner 
should 
determine 
whether 
additional 
testing 
should be 
repeated or 
whether the 
results of 
the prior 
testing 
will 
suffice, in 
which case 
this should 
be 
specificall
y stated in 
writing.  

b.  The 
examiner 
should also 
opine as to 
whether the 
veteran's 
cardiovascu
lar 
disability 
is unusual, 
in the 
sense that 
it is 
manifested 
by symptoms 
not 
ordinarily 
associated 
with post-
CABG 
status, and 
any such 
unique 
characteris
tics should 
be 
comprehensi
vely 
delineated, 
to include, 
if 
applicable, 
the source 
of the 
veteran's 
left arm 
and chest 
pain, SOB, 
possible 
increased 
pulmonary 
vascular 
congestion, 
and any 
other 
purported 
symptoms.  
The impact 
of 
medications 
on any of 
his 
cardiac-
related 
symptoms 
should also 
be 
delineated 
in full.

4.  The case should 
then be reviewed by 
the RO.  If the 
decision remains 
unsatisfactory, a 
comprehensive SSOC 
should be issued to 
include all 
potentially 
applicable 
regulations and 
diagnostic codes, 
and the veteran and 
his representative 
should be afforded 
the opportunity to 
respond.  The case 
should then be 
returned to the 
Board for further 
appellate review. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

